ON PETITION FOR REHEARING.
In stating the facts as found by the court, we failed to state that appellee was engaged in the wholesale grocery business. Appellee also says the finding shows the sugar was purchased for resale by it to the wholesale grocery trade, and that its contention at the time it returned the wet sugar was that such sugar was wet and in an unsalable condition. The facts as found by the court are not just as appellee contends.
There is no finding that the sugar was bought for resale by appellee to the "wholesale trade." The court simply found that, when appellee started to unload the sugar, it discovered that part of the sugar was wet and that it then "made the claim that a part of said carload of sugar was wet and damaged, and then and there refused to receive or accept any part of said sugar which plaintiff (appellee) claimed was damaged, but claimed the right to accept and receive only the part of said sugar" which it "considered was not wet or damaged, and to reject and refuse" that which it claimed was wet or damaged. The court did not find that appellant at that time made any claim concerning the condition of the sugar. The court simply found that, when the controversy arose, appellant "refused to allow the plaintiff the privilege of taking a part of said sugar only and rejecting and refusing that part thereof which plaintiff claimed was wet or damaged."
Appellee refers to a statement in the agreement between the parties entered into in March, 1921, reciting that appellee at that time claimed part of the sugar was damaged and in an unsalable condition at the time of the delivery, and that appellant, at the time of entering into the agreement, claimed the sugar was not damaged and was in a salable condition at the time of delivery, *Page 73 
which was in August, 1920. The agreement which the parties entered into in March, 1921, provided that they should each appoint one person to examine the sugar and ascertain "what part is now salable as granulated sugar in the grocery trade at market price as first class granulated sugar."
The court found that upon examining the sugar, it was found that ninety bags "were damaged at the time" it was received at Terre Haute in August, 1920; that appellant kept the ninety bags, paying appellee $1,922.80 therefor, and that it subsequently sold the ninety bags for $598.05.
The court did not find the wet sugar was unsalable by appellee or that it was of no value to appellee. Indeed, it would seem that in March, 1921, the ninety bags were worth almost as much per pound as the 510 bags of undamaged sugar, as the parties agreed that, at that time, the 510 bags were worth 8.637 cents per pound, while the court found the ninety bags were all the time worth not less than seven cents per pound.
Rehearing denied.